Citation Nr: 0705180	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to April 
23, 2002 for Hepatitis C, and a rating greater than 20 
percent disabling after April 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Daughter-In-Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. The veteran had a hearing before the 
Board in June 2005 and the transcript is of record.

The case was brought before the Board in February 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

After the development was complete, the RO granted the 
veteran an increased rating of 20 percent, effective April 
23, 2002. After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). 
Accordingly, the issue is still properly before the Board 
here and the issue has been appropriately rephrased above.

As noted in the Board's prior remand, the veteran has raised 
a claim for service connection for a psychiatric disorder 
secondary to hepatitis C.  This issue is again REFERRED to 
the RO for initial adjudication.


FINDINGS OF FACT

1. Prior to July 2, 2001, the veteran's hepatitis-C did not 
result in any medically demonstrable evidence of liver 
damage. 

2. From July 2, 2001 to April 23, 2002, the veteran's 
hepatitis-C was manifested by chronic fatigue, malaise and 
intermittent medicinal treatment, but with no medically 
demonstrable evidence of liver damage.

3. Since April 23, 2002, the veteran's hepatitis-C is 
manifested by chronic fatigue, malaise, intermittent 
medicinal treatment, weight loss, nausea, self-imposed 
dietary restriction and moderate anorexia, with some medical 
evidence of liver infections. 


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating prior to 
July 2, 2001 for hepatitis-C have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2001 & Supp. 2006); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Code 7345 (2001).

2. The criteria for a disability rating of 20 percent, but no 
greater, for hepatitis-C from July 2, 2001 to April 23, 2002 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.114, Diagnostic Code 7345 (2001); 38 C.F.R. 
§ 4.114a, Diagnostic Code 7354 (2006).

3. The criteria for a disability rating greater than 20 
percent for hepatitis-C from April 23, 2002 have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.114, Diagnostic Code 7345 (2001); 38 C.F.R. § 4.114a, 
Diagnostic Code 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the low back disability in this 
case, the primary concern is the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, which is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised. Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 
7343, 7344, and 7345 were revised. Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added. Prior 
to the July 2, 2001, regulatory change, Diagnostic Code 7345 
was the appropriate rating Code for infectious hepatitis. 
Following the regulation change, Diagnostic Code 7345 was 
amended and is currently used to rate chronic liver disease 
without cirrhosis, to specifically exclude hepatitis C. 
Diagnostic Code 7354 (which is what the veteran is currently 
rated under) now contains criteria for evaluating hepatitis 
C.

Here, the veteran filed his claim prior to the regulation 
change, in March 2001, but the rating decision granting the 
veteran service-connection for hepatitis C and assigning him 
an initial non-compensable evaluation, was issued in May 2002 
after the regulation change. Accordingly, the veteran was 
rated under DC 7354 and is currently rated under DC 7354. 

Even so, the Board will evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.114 to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for hepatitis C at any time on or after July 
2, 2001.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim in the statement of the case and supplemental 
statements of the case.  Both prior rating criteria as well 
as the new rating criteria were provided to the veteran and 
his representative in these documents.  Therefore, there is 
no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Here, the veteran's hepatitis C is currently rated as 20 
percent disabling, effective April 23, 2002, under DC 7354 
and is assigned a non-compensable rating prior to April 23, 
2002, effective March 26, 2001, also under DC 7354. 

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance. A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures. A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression. 
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis). Pursuant to this regulation, 
a 10 percent rating requires that the disease be productive 
of intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period. Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period. A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period. Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve- 
month period, but not occurring constantly. Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The Board notes that regardless of the time period or 
regulations examined, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999). Accordingly, all medical evidence was considered with 
regard to each time period discussed below to the extent of 
its relevance for each time period.

Prior to July 2, 2001

As stated above, the veteran was first service-connected for 
hepatitis-C and granted a non-compensable evaluation, 
effective March 26, 2001. Prior to July 2, 2001, hepatitis-C 
was rated under DC 7345, for liver disorders. 

In order to be entitled to a compensable evaluation under 
code 7345, the medical evidence would have to show at least 
some demonstrable liver damage with gastrointestinal 
disturbance. See 38 C.F.R. § 4.114, DC 7345 (2001). 

As will be explained more thoroughly below, the medical 
evidence consistently and continuously shows the veteran's 
liver functions to be within normal limits. There was one 
private treatment report from July 1998 indicating slightly 
abnormal liver functioning test results as well as a June 
2002 ultrasound indicating a "fatty liver," but the vast 
majority of records indicate that the veteran's hepatitis C, 
while manifested by other symptoms, has not resulted in any 
demonstrable liver damage. 

The Board notes that the new regulations are highly more 
favorable to the veteran in regard to his specific 
manifestations of his disability. Regrettably, revised 
schedular criteria may not be applied earlier than the 
effective date of that change and, therefore, the Board 
cannot consider what if any increase could be granted under 
the "new" regulations for this time period. See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002).

In short, there is no medical evidence of demonstrable liver 
disease for this time period and therefore the veteran is not 
entitled to a compensable evaluation for his hepatitis-C from 
March 26, 2001 to July 2, 2001.  The Board has considered all 
potentially applicable diagnostic codes, and finds no 
alternative code that would warrant a higher rating.

From July 2, 2001 to April 23, 2002

Here, the veteran was assigned a non-compensable disability 
rating, effective March 26, 2001 and granted an increased 
rating of 20 percent, effective April 23, 2002. The crucial 
inquiry here then is whether the veteran is entitled to an 
initial compensable evaluation prior to April 23, 2002, but 
after July 2, 2001, under either the old or new criteria. The 
Board concludes he is.

The medical records indicate the veteran was first diagnosed 
and treated for hepatitis-C in 1998. At that time he sought 
treatment privately. Private records from 1998 through 2002 
indicate the veteran's normal liver functioning tests, but 
marked symptoms of chronic fatigue, malaise, vomiting and 
nausea. He was placed on and off interferon injection 
therapy. The veteran struggled with the side-effects of the 
medication and often suffered "relapses." For example, a 
November 2001 record from Dr. Ornato noted as follows:

Hepatitis C on monotherapy which cleared the virus, but 
unfortunately relapsed. Difficulty with therapy due to 
depression and fatigue. He has chronic fatigue.

VA treatment records for the same time period painted a very 
different picture of the severity of the veteran's condition. 
VA outpatient treatment records noted the veteran's visits to 
"manage" his hepatitis-C as early as 2001. The records also 
noted his reported history of adverse effects on interferon 
treatment, but did not in fact have private treatment records 
to review. Records through April 2002 essentially diagnosed 
the veteran with hepatitis-C "...asymptomatic except for the 
complaint of mild fatigue."


The veteran was afforded a VA examination in January 2002 
where, similar to the VA outpatient treatment records, the 
veteran was diagnosed with hepatitis-C, confirmed by 
serological evidence, but liver testing was within normal 
limits. Regarding the severity of the veteran's condition, 
the examiner opined that his condition remained 
"...asymptomatic and prognosis remains good." The veteran's 
complaints of fatigue were noted as was his past interferon 
treatment, but the examiner did not have the actual private 
treatment records to review nor did he comment on the obvious 
disparity of the private treatment records' assessment of the 
severity of the veteran's condition. 

As stated above, under the old criteria the veteran would not 
be entitled to a compensable rating because he did not have 
demonstrable liver disease. Indeed, the vast majority of 
liver functioning tests of record, including after 2002, 
indicate normal liver functioning.

Rather, the veteran's hepatitis-C during this time frame is 
manifested mostly by his complaints of chronic fatigue. His 
private treatment records indicate daily fatigue, nausea and 
vomiting in addition to on and off interferon injection 
treatment. It is clear the veteran was on and off medication 
based on relapses and intolerance to the side-effects of the 
treatment. In contrast, the relevant VA medical treatment 
records and examination records indicate a very mild, 
asymptomatic disability. 

The Board concludes that the VA records are not as persuasive 
as the veteran's private treatment records for the following 
reasons. The veteran was first diagnosed and treated 
privately for his hepatitis-C in 1998. He received interferon 
injections privately because they were not available at the 
VA centers. All of the VA outpatient treatment records, to 
include the January 2002 VA examination, indicate private 
medical records were not available for review. It is clear 
the conclusions reached were based on the veteran's condition 
the day he was treated and based on the veteran's self-
reported history. 

At the very least, the medical evidence is in equipoise. 
Resolving all reasonable doubt in favor of the veteran, the 
Board finds the veteran is entitled to a compensable 
disability evaluation.

Under the new criteria the veteran is entitled to compensable 
evaluations either based on the veteran's symptoms or based 
on the number of incapacitating episodes during the course of 
a 12-month period. There is no medical evidence of any 
incapacitating episodes during this time period. Rather, the 
medical evidence consistently shows daily chronic fatigue, 
malaise, nausea, vomiting and intermittent medication. 
Although not a complete fit, the veteran's symptoms most 
nearly approximate a 20 percent disability rating under DC 
7354. During this time period, there is no evidence of weight 
loss and hepatomegaly or incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period and therefore the 
higher, 40 percent rating is not warranted.

Accordingly, the Board finds the medical evidence most nearly 
approximates a 20 percent disability rating for the veteran's 
hepatitis-C for the time period from July 2, 2001 to April 
23, 2002. The Board has considered all potentially applicable 
diagnostic codes, and finds no alternative code that would 
warrant a higher rating.

From April 23, 2002

A September 2006 rating decision granted the veteran an 
increased rating of 20 percent for his hepatitis-C, effective 
April 23, 2002. The relevant question here is whether the 
veteran is entitled to an increased rating from April 23, 
2002. The Board concludes he is not. 

The relevant medical records indicative of his condition for 
this time period include some private treatment records from 
April 2002 to June 2002, VA outpatient treatment records and 
two VA examinations from June 2004 and August 2006.

The private treatment records indicate a diagnosis of 
hepatitis-C with manifestations of chronic fatigue, insomnia 
and "fatty liver," confirmed by ultrasound. The private 
records also note the veteran's weight at 240 pounds as of 
December 2001. VA outpatient treatment records from 2002 note 
the veteran's complaints of easy fatigability, arthralgia, 
insomnia and depression, but overall find no liver disease 
and an overall asymptomatic condition. The records stress the 
veteran's marked complaints of chronic "tiredness" after 
2002 and also note his intolerance to past attempted 
medicinal treatments.

The veteran was afforded a VA examination in July 2004 and 
again in August 2006. In July 2004, the veteran weighed 218 
pounds, indicative of an over 20 pound weight loss in 
slightly over two years. The examiner again noted that liver 
functioning tests were within normal limits and that the 
major manifestation of the veteran's condition was fatigue. 
The examiner also noted that the veteran denied anorexia, 
nausea, vomiting, abdominal pain or chronic diarrhea. In fact 
the only manifestation noted in the July 2004 examination was 
persistent viremia, or fatigue, most likely related to the 
hepatitis-C. The July 2004 examiner did not have any medical 
files to review and, therefore, relied solely on the 
veteran's self-reported history. 

In contrast, the veteran underwent a VA examination in August 
2006 where the examiner did review all of the veteran's 
medical records and outlined a substantially accurate history 
of the veteran's condition, to include private treatment 
records. After a complete review of the veteran's medical 
records and a physical examination, the examiner itemized the 
veteran's manifestations from his hepatitis-C as follows to 
include: (1) severe, near-constant fatigue; (2)  severe, 
near-constant malaise; (3) mild, intermittent nausea; and (4) 
moderate anorexia. The examiner noted the veteran's current 
weight of 201 pounds, a significant decrease since 2001. He 
also noted that the veteran does not suffer from hepatomegaly 
or vomiting. To help with the veteran's nausea, the examiner 
noted he does eat bland foods, but there is no indication 
that the dietary restrictions are medically imposed versus 
self-imposed. 

The examiner additionally clarified his opinion in a 
September 2006 statement specifically addressing whether the 
veteran's symptoms were solely due to his hepatitis-C or some 
other non-service connected condition, specifically his heart 
condition. The examiner opined as follows:

The question is whether veteran's lack of stamina, 
weakness, fatigue is solely a result of hepatitis C. 
There is no question that both conditions his heart 
disease and his hepatitis C are contributing to those 
symptoms. It would be impossible to differentiate which 
is a predominant factor in the development of these 
symptoms. His liver function tests are normal but his 
viral load of hepatitis C is high. It does show he does 
have an active infection in his liver.  Again both liver 
infections and heart disease can cause these lack of 
stamina, weakness, and fatigue thus it will be medically 
impossible to differentiate these to causes, factors, 
and no testing to differentiate.

In short, the most recent medical evidence shows that the 
veteran's hepatitis-C has resulted in weight loss, daily 
fatigue, daily malaise, some nausea necessitating dietary 
restrictions, moderate anorexia and liver infection. Although 
the veteran has liver infections medical records consistently 
indicate his liver function tests are normal. 

Under the old regulations, the veteran may be entitled to a 
10 percent rating for some showing of liver infection, 
despite the fact that his liver functioning tests are within 
normal limits. In the absence of minimal findings of liver 
damage, however, the veteran would not be entitled to more 
than 10 percent under the old regulations.

Under the new regulations, the veteran is clearly entitled to 
a 20 percent rating for his symptoms of daily fatigue, 
malaise and anorexia requiring dietary restriction or 
continuous medication. Although the veteran's dietary 
restrictions are self-imposed and he is on and off 
medication, his condition most accurately fits this criteria. 

His condition, in contrast, does not warrant a 40 percent 
rating because the August 2006 examiner specifically ruled 
out hepatomegally and there is no medical evidence of any 
incapacitating episodes related to his hepatitis C in any 
relevant 12-month period. The Board notes that weight loss is 
part of the 40 percent criteria and clearly the veteran 
suffered weight loss due to his condition. Considering the 
medical evidence as a whole, however, the veteran's condition 
more clearly warrants a 20 percent disability rating. 


In sum, the old and revised disability criteria for liver 
disorders would not result in a higher rating for the 
veteran's hepatitis C for this time period for the reasons 
discussed in detail above. Here, there is no reasonable 
doubt that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, and 
finds no alternative code that would warrant a higher rating.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in May 2001, March 2006 and June 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 2006 letters 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

As discussed in the Introduction, the RO effectively assigned 
staged ratings by granting the 20 percent rating from April 
2002, rather than the date service connection was granted.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006) the Court held that adequate VCAA notice applies to all 
five elements of a "service connection" claim, which include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. There was sufficient compliance with Dingess by 
letters the RO sent to the veteran in August and September 
2006 notifying him how VA assigns effective dates. These 
letters were followed by readjudication in a supplemental 
statement of the case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file as are all medical records 
associated with the veteran's grant of SSA benefits.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination, 
most recently, in 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's hepatitis-C since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings. The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records. There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

Entitlement to an initial compensable rating for hepatitis C 
prior to July 2, 2001 is denied.

Entitlement to a 20 percent rating, but no higher, for 
hepatitis C from July 2, 2001 to April 23, 2002 is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.

Entitlement to a rating greater than 20 percent for hepatitis 
C from April 23, 2002 is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


